      Case: 3:17-mc-00023-JJH Doc #: 30 Filed: 06/02/21 1 of 2. PageID #: 167




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Everett Jerome Tripodis,                                         Case No. 3:17-mc-23


                        Plaintiff,

        v.                                                       ORDER


United States of America, et al.,


                        Defendants.


        On March 8, 2021, I entered an order dismissing the complaint filed by pro se plaintiff

Everett Jerome Tripodis for want of prosecution. (Doc. No. 27). I previously had warned Tripodis

that his case would be dismissed on this basis after an earlier lengthy period of delay and inactivity.

(See Doc. No. 19).

        Tripodis has filed a motion for reconsideration, arguing I should reopen his case because the

State of Georgia did not respond to his earlier attempts to obtain his property and because the

statute of limitations has expired. (Doc. No. 28 at 6-8). Instead of having “exhausted his efforts to

seek an answer form the State of Georgia,” (id. at 8), Tripodis’ filings again reflect that he has not

made any efforts to locate or obtain his property since October 22, 2020. (Doc. No. 28-1).

Moreover, he offers no legal support for his assertion that the limitations period has expired.

        In short, Tripodis does not claim to have made any efforts to locate his property in over six

months. His conclusory assertion that he will suffer irreparable harm from the dismissal of his case

without prejudice is not sufficient to demonstrate that a manifest injustice would result from my

earlier order. See Reich v. Hall Holding Co., 990 F. Supp. 955, 965 (N.D. Ohio 1998) (citing Petition of
      Case: 3:17-mc-00023-JJH Doc #: 30 Filed: 06/02/21 2 of 2. PageID #: 168


U.S. Steel Corp., 479 F.2d 489, 494 (6th Cir. 1973)) (“The major grounds justifying reconsideration of

interlocutory orders are an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.”). Therefore, I deny his motion for

reconsideration. (Doc. No. 28).

       So Ordered.


                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge
